Citation Nr: 1221162	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from March 1966 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Clarification of Issue on Appeal

The rating decision on appeal reduced residuals of prostate cancer from 100 percent to 40 percent, effective September 1, 2008.  While the Veteran's notice of disagreement listed the issue of disagreement as "[r]eduction in the evaluation of the residuals, prostate cancer," the Veteran's argument clearly indicates that he specifically disagrees with the 40 percent evaluation assigned rather than the reduction itself.  The issue has, accordingly, been recharacterized to accurately address the Veteran's appeal.


FINDING OF FACT

Evidence of record and resolution of doubt establish that the Veteran's service-connected residuals of prostate cancer are manifested by findings of urinary leakage/incontinence requiring the use of absorbent materials which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no more, for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran has specifically requested a 60 percent evaluation for residuals of prostate cancer, which the Board has granted in the decision below.  See August 2008 notice of disagreement.  Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt means that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for an increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of prostate cancer have been evaluated under the criteria set out in 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under this Diagnostic Code, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, provided there has been no local reoccurrence or metastasis, residuals of prostate cancer are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant.  

With respect to voiding dysfunction, evaluations are determined based on the predominant condition: urine leakage, frequency or obstructed voiding.  See 38 C.F.R. § 4.115a.  Continual urine leakage, post surgical urinary diversion, urinary incontinence or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent evaluation.  A maximum 60 percent evaluation is warranted when an appliance or absorbent materials must be changed more than four times per day.  Id. 

Higher evaluations are warranted based on renal dysfunction.  However, there is no competent evidence, or assertion by the Veteran, of renal dysfunction and these provisions do not apply.

A September 2007 VA examination report reflects that the Veteran suffers from urinary incontinence and urgency, and uses pads all the time, which must be changed at least twice in the daytime, and once in the evening.  Based on this examination report, the current 40 percent evaluation was assigned pursuant to 38 C.F.R. § 4.115a.  See June 2008 rating decision.

In the August 2008 notice of disagreement, the Veteran's representative asserted that the Veteran must change absorbent materials three times during the day, and two times at night.  In his February 2009 substantive appeal, the Veteran argued that he experiences very little control over such symptomatology, and that he currently changes his absorbent materials more than four times during waking hours.  The Veteran also submitted a January 2009 statement from his private physician, noting that in a typical day, he will leak enough urine to require three to four pads per day, but there are frequently days where he may use up to six pads per day.

The Veteran is competent to report symptoms observable to a layperson, including urinary incontinence and the frequency with which he must change his absorbent materials.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  There is no evidence to the contrary and the Board finds the Veteran's report of the frequent need to change absorbent materials more than four times a day to be credible.  

Resolving all doubt in favor of the Veteran, the Board concludes that, as the Veteran must frequently change his absorbent pads more than four times a day, an increased, 60 percent rating is warranted.  As this is the maximum schedular evaluation, as well as the benefit specifically sought by the Veteran, this constitutes a complete grant of the appeal.


ORDER

An evaluation of 60 percent, but not greater, for residuals of prostate cancer, status post prostatectomy, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


